DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Us 3,570,266 to Alvarez et al., hereinafter referred to as Alvarez in view of US 2018/0195793 to Kim, hereinafter referred to as Kim ‘793.
In reference to claim 1, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses  refrigerator, see figure 1, comprising:
a cabinet defining a first storage space (3) and a second storage space (2), the first storage space (3) provided below the second storage space (2);
a machine room (14) provided at a lower end of the cabinet and housing a compressor and a condenser (illustrated but not labeled in figure 1);
a first door configured to open or close the first storage space (3), see figure 1;
a second door configured to open or close the second storage space (2), see figure 2;
a device (5), the device being an ice maker configured to make ice;
a tank (8) provided in the first storage space (3) and configured to store liquid (water);
a supply passage (10/15) configured to guide liquid from the tank (8) to the device (15); and
a pump assembly (12) provided inside the machine room (14) and configured to pump liquid from the tank (8) through the supply passage (10/15) to the device (5), wherein the supply passage (10/15) extends through a rear surface of the cabinet to connect to the pump (12) assembly inside the machine room (14), and extends through one of an upper surface of the cabinet to connect the pump (12)  assembly to the device (5), see figure 1.
Alvarez fails to disclose the device provided in the first door.
Kim ‘793 discloses that it is a known method in the art of refrigerators to provide an ice making device (251) in a door (14) of a refrigerating compartment (12), see figure 2. This is strong evidence that modifying Alvarez as claimed would produce predictable result (e.g. make ice in a compartment door and free up space within the cabinet). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Alvarez by Kim ‘793 such that the ice maker was provided on the door of the refrigerating compartment  (first door) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of making ice in the door and freeing up space within the cabinet.
In reference to claim 2, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez fails to disclose the first door includes a left door and a right door that are rotatably provided at left and right sides of the cabinet, respectively; the device is provided in the left door or the right door; and the tank, the pump assembly, the supply passage, and the device are provided at a same side of the cabinet, the same side being one of the left and right sides of the cabinet.
Kim ‘793 discloses that it is a known method in the art to provide a refrigerating compartment with a left door (14) and a right door (14) that are rotatably provided at left and right sides of the cabinet, see figure 2, respectively; the ice maker (251) is provided in the left door; and a tank (60) , the supply passage (341), and the device (251) are provided at a same side of the cabinet, the same side being the left side of the cabinet, see figure 2. This is strong evidence that the claimed arrangement of components is known and would produce predictable results to one skilled in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Alvarez by Kim ‘793 such that the first door includes a left door and a right door that are rotatably provided at left and right sides of the cabinet, respectively; the device is provided in the left door or the right door; and the tank, the supply passage, and the device are provided at a same side of the cabinet, the same side being one of the left and right sides of the cabinet, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a water tank to supply water to an ice maker. 
With respect to the placement of the pump on the same side as the other components,  this feature is not explicitly called out in the prior art, however; it is noted that applicant has not disclosed any criticality for the claimed arrangement. Further, it has been held that, “when a patent simply arranged old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976). Since rearranging the pump of Alvarez to be on the same side of the cabinet as the other components would not perform differently than the prior art, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the pump as claimed since it has been held that arranging old elements to perform the same function it had been known to perform which yields no more than one would expect from such an arrangement is an obvious combination.
In reference to claim 3, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses the rear surface of the cabinet is configured as a back plate having an upper opening (see annotated reference ) and a lower opening (see annotated reference), the supply passage (15) passing through the upper and lower openings (inferred from the disclosure of Alvarez);
a machine room cover covering an open rear surface of the machine room is formed with a cover opening to connect the pump assembly and the supply passage.

    PNG
    media_image1.png
    629
    524
    media_image1.png
    Greyscale

Alvarez fails to explicitly disclose the upper opening, the lower opening, and the cover opening are vertically aligned. However, it is noted that applicant has not disclosed any criticality for the claimed arrangement. Further, it has been held that, “when a patent simply arranged old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976). Since rearranging the openings of Alvarez would not perform differently than the prior art, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the upper opening, the lower opening, and the cover opening are vertically aligned since it has been held that arranging old elements to perform the same function it had been known to perform which yields no more than one would expect from such an arrangement is an obvious combination.
In reference to claim 8, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses a support (9) provided in the first storage space (3) and configured to receive at least a portion of the tank (8), wherein the tank is configured to be removably coupled to the support (via quick disconnect fitting (18), and when the tank (8) is coupled to the support (9) , the tank is connected to the supply passage (10/15 at 18), see figure 1.
In reference to claim 9, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses the tank (8) includes an outlet (11) extending rearward to discharge liquid in the tank; and
the support includes a fitting member (18) into which the outlet is configured to be inserted to communicate with the supply passage.
In reference to claim 10, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses the rear surface of the cabinet includes an opening (as illustrated in figure 2) into which the supply passage (10) is inserted, and the opening, an extending end of the outlet (11), and the fitting member (18) are aligned in a front-rear direction, see figure 2.
In reference to claim 12, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses a heat insulating material (on the rear wall of the refrigerator as illustrated in figure 2) provided on a rear surface of the support (9), wherein the fitting member (18) is configured to pass through the heat insulating material such that a position of the fitting member is maintained by the heat insulating material, see figure 2.
In reference to claim 16, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses the supply passage includes:
a first supply pipe (10) configured to connect the tank and the pump assembly; and
a second supply pipe (15) connected to the pump assembly and the device (5), the first and second supply pipes being arranged to be adjacent to each other in the rear surface of the cabinet (inferred from the disclosure of Alvarez, specifically figure 1).
In reference to claim 17, Alvarez and Kim ‘793 disclose the claimed invention.
the pump assembly includes:
a pump (12)  connected to the first supply pipe (10) and the second supply pipe (15);
a pump case configured to receive the pump (implied from the description of a pump); and
a pump bracket extending from the pump case to fix the pump case to the machine room (there must be some way to connect the pump to the side of the machine room 14 and that connecting element would include a bracket).
In reference to claim 18, Alvarez and Kim ‘793 disclose the claimed invention.
the machine room is covered by a machine room cover (see annotated reference with respect to claim 3 supra), the machine room cover including a cover opening (for lines (10) and/or (15); and
the pump case includes a pipe fixing case and configured to maintain adjacent positions of the first supply pipe and the second supply pipe (implied with the disclosure of Alvarez, specifically figure 2, there must be a way to connect lines 10/15 to the pump and that structure would comprise the fixing case).
Alvarez fails to disclose the pipe fixing case exposed through the cover opening. However, there is no evidence that such a feature does anything more than was is predictable in the art, is for any particular purpose, or solves any stated problem. Further it appears that Alvarez would work equally well of the pipe fixing case was or was not exposed through the cover opening. Accordingly, it would have been a mere matter of obvious design choice to one skilled in the art at the time the invention was filed to modify Alvarez such that the pipe fixing case was exposed through the cover opening since there is no evidence of any criticality of such a feature and such a modification would not change the operation of the refrigerator of Alvarez.
In reference to claim 19, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez discloses the pump (12)  includes an input side to which the first supply pipe  (10) is connected and an output side to which the second supply pipe (15) is connected.
Alvarez fails to disclose the input and output sides being formed at a front surface of the pump which is opposite to a surface of the pump that faces the pipe fixing case. It is noted that applicant has not disclosed any criticality for the claimed arrangement. Further, it has been held that, “when a patent simply arranged old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976). Since rearranging the input and output sides at a front surface of the pump would not perform differently than the prior art, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the input and output sides being formed at a front surface of the pump which is opposite to a surface of the pump that faces the pipe fixing case since it has been held that arranging old elements to perform the same function it had been known to perform which yields no more than one would expect from such an arrangement is an obvious combination.
In reference to claim 20, Alvarez and Kim ‘793 disclose the claimed invention.
Alvarez fails to explicitly disclose a first end of the pump bracket is coupled to the pump case, and a second end of the pump bracket is coupled to a side frame defining a side surface of the machine room. It is noted that applicant has not disclosed any criticality for the claimed arrangement of the bracket. Further, it has been held that, “when a patent simply arranged old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976). Since rearranging the input and output sides at a front surface of the pump would not perform differently than the prior art, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange a first end of the pump bracket is coupled to the pump case, and a second end of the pump bracket is coupled to a side frame defining a side surface of the machine room since it has been held that arranging old elements to perform the same function it had been known to perform which yields no more than one would expect from such an arrangement is an obvious combination.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Kim ‘793, and in further view of US 2018/0128530 to Mitchell, hereinafter referred to as Mitchell.
In reference to claim 4, Alvarez, Kim, and Mitchell disclose the claimed invention.
Alvarez discloses the first storage space (3) is a refrigerating chamber, 
Alvarez fails to disclose a heat insulation space is formed inside the first door; the device includes the ice maker, and the ice maker is provided inside the heat insulation space.
Mitchell teaches that in the art of refrigerators, that it is a known method to provide a heat insulation space (162)  is formed inside the refrigerating compartment door (128); an ice maker (160), and the ice maker is provided inside the heat insulation space (162) [0030]. This is strong evidence that modifying Alvarez as claimed would produce predictable result (e.g. allow an ice maker to be positioned in a door of a refrigerating space which is held at temperatures above freezing). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Alvarez by Mitchell such that a heat insulation space is formed inside the first door; the device includes the ice maker, and the ice maker is provided inside the heat insulation space, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing an ice maker to be positioned in a door of a refrigerating space which is held at temperatures above freezing.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Kim ‘793, and in further view of JP 2002107037 to Shiraishi, hereinafter referred to as Shiraishi.
In reference to claim 5, Alvarez, Kim, and Shiraishi disclose the claimed invention.
Alvarez fails to disclose a  first evaporator provided at a rear of the first storage space; and an evaporator cover to cover the first evaporator, wherein the tank is provided above the first evaporator.
Shiraishi teaches that it is a known in the art of refrigerators to provide a  first evaporator (23)  provided at a rear of a storage space (13); and an evaporator cover (as illustrated in figure 3) to cover the first evaporator (23), wherein a water tank (37) is provided above the first evaporator (23). This is strong evidence that arranging the components of Alvarez as claimed would produce predictable result (e.g. cool the refrigeration compartment and water tank). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Alvarez by  Shiraishi such that the refrigerator includes a  first evaporator provided at a rear of the first storage space; and an evaporator cover to cover the first evaporator, wherein the tank is provided above the first evaporator, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of cooling the refrigeration compartment and water tank.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez, Kim ‘793, and Shiraishi, and in further view of US 2012/0024003 to Kim, hereinafter referred to as Kim ‘003.
In reference to claim 7, Alvarez, Kim ‘793 , Shiraishi, and Kim ‘003  disclose the claimed invention.
Alvarez is silent as to the arrangement of at least one drawer provided in the first storage space and configured to be withdrawn in or out of the first storage space, the drawer being provided in front of the evaporator; and a plurality of shelves spaced from each other above the drawer, wherein the tank is provided between the drawer and the shelves.
Kim ‘003 teaches that when arranging a tank in a refrigerator, that it is a known arrangement to arrange refrigerator such that at least one drawer (154) provided in the first storage space (130) and configured to be withdrawn in or out of the first storage space; and a plurality of shelves (152) spaced from each other above the drawer, wherein a tank (170) is provided between the drawer and the shelves, see at least figures 1 and 3. This is strong evidence that modifying  as claimed would produce predictable result (e.g. arrange a water tank within the cabinet). Further it appears that Alvarez would work equally well if the tank was placed anywhere within the refrigeration compartment. Accordingly, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed, to modify Alvarez by Kim ‘003 such that at least one drawer provided in the first storage space and configured to be withdrawn in or out of the first storage space, the drawer being provided in front of the evaporator (as modified by Shiraishi); and a plurality of shelves spaced from each other above the drawer, wherein the tank is provided between the drawer and the shelves, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of arranging the storage compartment of the refrigerator.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Kim ‘793, and in further view of CN107036380 to Zheng et al., hereinafter referred to as Zheng.
In reference to claim 11, Alvarez, Kim, and Zheng disclose the claimed invention.
Alvarez discloses the tank (9) includes:
a body configured to receive liquid (see figure 2); and
a cover (21) configured to open or close an upper opening (20) of the body
the outlet (11) configured to connect to the fitting member (18).
Alvarez fails to disclose wherein the outlet includes: a first outlet extending downward from the cover through which liquid inside the body is suctioned; and a second outlet extending rearward from an upper end of the first outlet.
Zheng teaches that it is a known method in the art of water tanks (see figure 5) to provide the water tank with a body (102) configured to receive liquid; and a cover (1022) configured to open or close an upper opening (at 1023) of the body, and wherein an outlet includes: a first outlet (1054) extending downward from the cover (1022) through which liquid inside the body is suctioned; and a second outlet (1053) extending rearward from an upper end of the first outlet (1054). This is strong evidence that modifying  as claimed would produce predictable result (e.g. suction water from the tank to deliver to water consuming devices). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Alvarez by Zheng such that the outlet includes a first outlet extending downward from the cover through which liquid inside the body is suctioned; and a second outlet extending rearward from an upper end of the first outlet , since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of suctioning the water from the tank to deliver to the ice maker.

Allowable Subject Matter
Claims 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763